NOT PRECEDENTIAL



                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      __________

                                      No. 15-1531
                                      __________

                           UNITED STATES OF AMERICA

                                            v.

                           WALTER ALSTON BROWN, JR.,
                                                 Appellant

                                      __________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        (D.C. Crim. No. 2:13-cr-00176-004)
                        District Judge: Hon. Berle M. Schiller
                                     __________

                On Remand from the Supreme Court of the United States
                                November 27, 2017

      (Originally Submitted Under Third Circuit L.A.R. 34.1(a) on July 14, 2016)

           BEFORE: FUENTES,* SHWARTZ, and BARRY, ** Circuit Judges

                            (Opinion Filed: March 5, 2018)
                                     __________

*
 The Honorable Julio M. Fuentes assumed senior status on July 18, 2016.
**
  The Honorable Maryanne Trump Barry assumed inactive status after the prior Panel
opinion was filed. Under Third Circuit I.O.P. 10.8.7 and 12.1, this opinion on remand is
being filed by a quorum of the original Panel.
                                         OPINION***
                                         __________
FUENTES, Circuit Judge

       This case returns to us from the United States Supreme Court, which vacated part

of our earlier judgment1 and remanded for reconsideration in light of Honeycutt v. United

States, 137 S. Ct. 1626 (2017). Honeycutt held that that under 21 U.S.C. § 853, which

mandates forfeiture of proceeds derived from certain drug crimes, a defendant may not be

held “jointly and severally liable for property that his co-conspirator derived from the

crime but that the defendant himself did not acquire.”2 Writing for the unanimous Court,

Justice Sotomayor explained that the structure and language of § 853(a) “limit[s]

forfeiture under § 853 to tainted property[,] that is, property flowing from . . . or used in

. . . the crime itself,” and “defines forfeitable property solely in terms of personal

possession or use.”3 As a result, only “tainted property acquired or used by the

defendant” is subject to § 853(a) forfeiture, preventing the imposition of joint and several

liability reaching untainted property as well.4




***
   This disposition is not an opinion of the full Court and under Third Circuit I.O.P. 5.7
does not constitute binding precedent.
1
  Walter Alston Brown, Jr.’s appeal was originally consolidated with that of co-
conspirator Cynthia Evette Brown, in C.A. No. 15-1505. We vacated in part the
judgment of the District Court as to Cynthia Brown in United States v. Brown, 694 F.
App’x 57 (3d Cir. 2017).
2
  Honeycutt, 137 S. Ct. at 1630.
3
  Id. at 1632.
4
  Id. at 1633.

                                               2
       For the same reasons discussed in our decision on remand of his co-conspirator’s

appeal,5 the reasoning of Honeycutt applies here to the case of Walter Brown, Jr. The

District Court entered a “Forfeiture Money Judgment” against Brown in the amount of

$7,213,123, for which he was deemed “jointly and severally liable.”6 At least one of the

statutes under which forfeiture was ordered, 18 U.S.C. § 982(a)(2) (“Criminal

forfeiture”), shares several features with 21 U.S.C. § 853, such as a reach limited to

property “constituting” or “derived from” proceeds obtained “directly or indirectly” from

the crime.7 Thus, like § 853, § 982(a)(2) applies to tainted property only.8 The statute’s

use of “obtained,” meanwhile, suggests that the scope of forfeiture is “define[d] . . .

solely in terms of personal possession or use,” and the adverbs “directly” and “indirectly”

do not “negate th[at] requirement.”9 Accordingly, we conclude that Honeycutt applies

with equal force to § 982(a), and that the imposition of joint and several liability in the

forfeiture money judgment was an error which requires remand to correct.

       For the above reasons, and in light of Honeycutt, we will vacate the District

Court’s judgment of sentence in part and remand for resentencing for the sole purpose of

determining the appropriate forfeiture amount. The District Court’s judgment is

otherwise affirmed for the reasons set forth in our original opinion.



5
  See United States v. Brown, 694 F. App’x 57 (3d Cir. 2017).
6
  JA 6a–7a.
7
  Compare 21 U.S.C. § 853(a)(1), with 18 U.S.C. § 982(a)(2).
8
  See Honeycutt, 137 S. Ct. at 1632.
9
  Id. at 1632–33.


                                              3